Citation Nr: 0415440	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  00-05 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disability, to include degenerative arthritis and 
degenerative disc disease.  

2.  Entitlement to service connection for a thoracic spine 
disability, to include degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from August 1973 
to March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied service 
connection for a back disorder, characterized as mild 
degenerative arthritic changes of the lower back with L5-S1 
disc narrowing, degenerative changes of the thoracic spine, 
and scoliosis of the spine.  


REMAND

Service medical records are negative for complaints, 
treatment, or findings of a spinal disability.  The VA 
examination conducted in August 1978, approximately five 
months after the veteran's separation from active military 
duty, included no complaints or findings of a low-, or mid-, 
back disability.  

In March 1979, the veteran sought VA treatment for complaints 
of low back pain and burning urination for the previous six 
months.  X-rays taken of the veteran's lumbosacral spine were 
normal except for very minimal rotary scoliosis.  Assessments 
included an unstable low back.  In November 1979, the veteran 
sought VA treatment for continued low back pain, and 
diagnoses included rotoscoliosis of the lumbar spine as well 
as an unstable low back.  

Thereafter, in October 1997, the veteran sought private 
medical care for complaints of low back pain.  X-rays taken 
of his lumbosacral spine showed a break in the continuity of 
George's line (which the doctor explained indicated 
subluxation of the vertebrae at the L5-S1 level and 
disturbance of the motor unit), a transitional segment at 
L5-S1, an exaggeration of the normal lumbar curve, a left 
lumbar rotatory scoliosis, and right rotation malposition of 
the L3-S1 vertebra.  In addition, the physician noted that 
the veteran's chronic lumbosacral instability, which was 
contributing to the severity of his low back syndrome, was 
reflected by the observance of the right pelvic level being 
two millimeters lower than the left pelvic level.  In 
pertinent part, the doctor diagnosed lumbalgia and expressed 
his opinion that the structural weakness of the veteran's 
spine was traumatically induced.  

In November 1998, the veteran underwent a VA general medical 
examination.  At that time, he complained of chronic low back 
pain and reported having developed lower back pain during 
training in military service.  He described the pain as being 
located in his lower back and in his mid-back (between his 
scapulae).  He denied any radiation and stated that the pain 
has become gradually worse with time.  He told the examiner 
that he had been "given disability four years ago."  In 
pertinent part, the examiner diagnosed chronic low back pain 
without nerve root irrigation which the physician felt was 
possibly secondary to scoliosis.  Additionally, the examiner 
stated that "[t]his started during military service"; there 
was no indication whether this statement was based on the 
veteran's self-reported history or clinical evidence in the 
claims folder.  

In view of the private physician's October 1997 opinion that 
the structural weakness of the veteran's spine was 
traumatically induced as well as the VA examiner's November 
1998 suggestion that the veteran's chronic low back pain 
started during military service, the Board finds that a 
remand of the veteran's claims for service connection for 
spinal disability is necessary.  On remand, the veteran 
should be accorded a specialized VA examination in which the 
examiner has access to, and an opportunity to review, the 
veteran's claims folder.  Following the examination, the 
examiner should express an opinion concerning the etiology of 
any diagnosed spinal disability found on evaluation.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private and VA health 
care providers who rendered back 
treatment to him since May 1993.  After 
furnishing the veteran the appropriate 
release forms where necessary, the RO 
should obtain the complete clinical 
records from each health care provider 
identified by the veteran that have not 
been previously procured and associated 
with the claims folder.  

2.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any spinal 
disability shown on evaluation.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

For any spinal disability found on 
examination, the examiner should express 
opinions as to whether it is more likely, 
less likely or as likely as not related 
to and consistent with the veteran's 
active military duty.  The examiner 
should reconcile any opinion with the 
veteran's service medical records, the 
October 1997 private physician's report, 
as well as the November 1998 VA 
examination report.  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
claim.  

3.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for a lumbosacral spine 
disability, to include degenerative 
arthritis and degenerative disc disease, 
and entitlement to service connection for 
a thoracic spine disability, to include 
degenerative changes.  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  This appeal is remanded to the RO via 
the Appeals Management Center in Washington, DC.  The veteran 
has the right to submit additional evidence and argument on 
the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



